NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLEN M. WINTERBOTTOM,                           No. 20-15314

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00364-JAO-WRP

 v.
                                                MEMORANDUM*
DAVID T. UNDERRINER, in his official
capacity as President of Kaiser Foundation
Health Plan and Hospitals of Hawaii;
CATHERINE A. KORTZEBORN, in her
official capacity as Deputy Regional
Administrator of U.S. Centers for Medicare
and Medicaid Services, Region 9 - San
Francisco,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Glen M. Winterbottom appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action under Title III of the Americans with Disabilities Act. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack

of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

WildEarth Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1154 (9th Cir. 2015).

We affirm.

      The district court properly dismissed Winterbottom’s action for lack of

standing because Winterbottom failed to establish that he had suffered or would

imminently suffer an injury-in-fact. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1548 (2016) (to satisfy the injury-in-fact requirement, a plaintiff must show that he

“suffered an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing Winterbottom’s

complaint without leave to amend because amendment would have been futile.

See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (setting forth standard of review and explaining that dismissal without leave

to amend is proper when amendment would be futile).

      The district court did not abuse its discretion by denying Winterbottom’s

motions for reconsideration because Winterbottom presented no basis for relief.

See Lehman v. United States, 154 F.3d 1010, 1017 (9th Cir. 1998) (setting forth


                                          2                                   20-15314
standard of review and grounds for reconsideration under Fed. R. Civ. P. 60).

      AFFIRMED.




                                        3                                   20-15314